Citation Nr: 0508810	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a back 
disability.

2.  Entitlement to service connection for breathing problems 
with sleep apnea, to include as secondary to the veteran's 
service-connected residuals of a fracture, nasal bone.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to June 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in November 2002 and a 
substantive appeal was received in December 2002.  The 
veteran testified at an RO hearing in October 2003.

The issues of entitlement to service connection for type II 
diabetes mellitus and breathing problems with sleep apnea are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in August 1994, the RO denied the 
veteran's claim to reopen his claim to entitlement to service 
connection for a back disability; a timely notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  The evidence received since the August 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a back disability.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The October 2001 RO 
letter, the November 2002 statement of the case, and the 
August 2004 supplemental statement of the case informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in October 2001 and the initial rating 
decision was issued in January 2002.  Thus, the VCAA notice 
was timely.  

With regard to the low back issue, the Board also finds that 
there has been substantial compliance with the applicable 
assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, and VA medical records.  The Board 
acknowledges that the veteran has not been provided a VA 
examination in connection with this claim.  However, the 
Board notes that his back disability claim is a new and 
material evidence claim and that a VA examination is not 
necessary to determine whether or not new and material 
evidence has been received to reopen the veteran's claim.  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

New and Material Evidence Claim

By way of an August 1994 rating decision, the RO denied the 
veteran's application to reopen his claim for entitlement to 
service connection for a back disability because the RO 
determined that the evidence received was not new and 
material.  The RO sent notice of the decision to the veteran 
at his last address of record.  In a November 1994 VA Form 
21-4138, the veteran asked that his claim be reviewed again.  
He indicated that he did not believe that his claim had been 
properly handled.  Although the veteran clearly did not agree 
with the denial, the Board does not view this November 1994 
communication as a notice of disagreement since it cannot be 
reasonably interpreted as expressing a desire for appellate 
review.  See 38 C.F.R. § 20.201 (1994).  Moreover, the RO 
responded to the November 1994 communication with a letter 
advising him that his claim had already been denied.  He was 
furnished appellate notice again.  No further communication 
was received from the veteran within the one-year period 
following notice of the August 1994 rating decision.  Under 
the facts of this case, the Board finds that a notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the August 1994 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The veteran's claim was filed on 
August 27, 2001; therefore, the change in the regulation does 
not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim for service connection for a back disability.

Evidence of record at the time of the August 1994 rating 
decision included service medical records, a December 1972 VA 
examination report which showed that the veteran had a 
congenital deformity of the lumbar spine, VA treatment 
records, and a June 1994 letter from Dr. R.C. Valdivia 
stating that he treated the veteran in June 1971 for aches 
and pains in the shoulder blades.  Evidence received since 
the August 1994 rating decision includes:  a July 2000 VA 
examination report regarding the veteran's nasal disability, 
private medical records showing a current back disability, VA 
treatment records, hearing testimony, and various statements 
from the veteran.  All of the records are new in that they 
were not of record at the time of the August 1994 rating 
decision.  The claim to reopen the claim for service 
connection for a back disability was denied by the RO in the 
1994 rating decision for lack of evidence addressing the 
issue of service incurrence of the disability.  The evidence 
submitted since the 1994 decision does show complaints of and 
treatment for a back disability.  However, none of this 
evidence addresses the issue at hand, which is whether or not 
the disability on appeal was incurred in service.  None of 
the evidence substantiates a relationship between the treated 
ailment and the veteran's active duty service.  Therefore, 
the evidence received since the 1994 rating decision is not 
new and material and the claim for entitlement to service 
connection for a back disability has not been reopened.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim to entitlement to service connection for a 
back disability.  To this extent the appeal is denied.


REMAND

The Board notes that the veteran is claiming entitlement to 
service connection for diabetes mellitus based on exposure to 
the herbicide Agent Orange while serving in Korea.  At this 
point the Board points out that the U.S. Department of 
Defense has conceded use of Agent Orange in certain locations 
in Korea from April 1968 to July 1969.  The veteran contends, 
and his service medical records show, that he was in Korea in 
July 1969.  The RO did attempt to develop evidence related to 
the veteran's possible exposure to Agent Orange.  However, in 
the request, the RO asks for information related to the 
veteran's service in Vietnam, not Korea.  The Board believes 
that in the interest of due process and fair adjudication, 
this case must be remanded to further develop the evidence 
related to the veteran's possible exposure to Agent Orange 
while serving in Korea.

Additionally, the Board notes that the veteran is claiming 
that he suffers from breathing problems with sleep apnea as a 
result of his service-connected nasal disability.  The 
medical evidence of record currently does not address the 
issue of breathing problems with sleep apnea.  The January 
2002 VA examination report notes that his respiratory system 
is "normal," but it does not expressly address the issue of 
breathing problems with sleep apnea.  The Board believes that 
a medical examination is necessary to address the issue of 
whether or not the veteran suffers from breathing problems 
with sleep apnea and, if so, whether it is etiologically 
related to his service-connected nasal disability.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send a request to the 
service department to determine if the 
veteran served in a unit in Korea that 
was exposed to Agent Orange.  

2.  The RO should arrange for the veteran 
to undergo a VA medical examination to 
determine if the veteran suffers from a 
respiratory ailment, including breathing 
problems with sleep apnea.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review.  All medically appropriate 
diagnostic tests should be conducted.  If 
a respiratory disability is found, the 
examiner should furnish an appropriate 
opinion as to whether it is at least as 
likely as not that the veteran suffers 
from a respiratory disability which is 
proximately due to or caused by, or 
aggravated by, the service-connected 
nasal fracture disability.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


